DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25 are pending and examined below. This action is in response to the claims filed 10/26/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(b) filed on 10/26/22, regarding 35 U.S.C. § 112(b) rejections are persuasive in view of amendments filed 10/26/22. 35 U.S.C. § 112(b) rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 10/26/22, regarding 35 U.S.C. § 102 rejections are persuasive in view of amendments filed 10/26/22.
However, upon further consideration, a new ground(s) of rejection is made in view of Reed (US 2018/0307236) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Akella et al. (US 2020/0117199) in view of Reed (US 2018/0307236).

Regarding claims 1, 13, and 25, Akella discloses an autonomous vehicle trajectory planning system including a system for predicting a state of an autonomous vehicle, the system comprising (Abstract): 
an on-board electronic device of the autonomous vehicle; and a computer-readable storage medium comprising one or more programming instructions that, when executed, cause the on-board electronic device to (¶46): 
at the start of a path planning cycle for the autonomous vehicle (¶23 – initialization state corresponding to the recited start of a path planning cycle), identify: 
a current plan associated with the autonomous vehicle, wherein the current plan includes a spatial plan that defines a proposed trajectory for the autonomous vehicle during the path planning cycle and a speed plan that defines one or more velocities over time for the autonomous vehicle during the path planning cycle (¶23-26 and ¶44 – first drive trajectory 126a generally includes a velocity profile for proceeding from the initialization state, e.g., the initialization velocity, to the stopped position at which the drive trajectory 126a terminates including  trajectories that require lateral movement, e.g., steering, or trajectories that change a vehicle's orientation), and 
a current state of the autonomous vehicle, wherein the current state defines one or more dynamic states of the autonomous vehicle (¶23 - the initialization states may be based on one or more of a current state of the vehicle and/or a previous trajectory), 
generate a sequence of predicted states of the autonomous vehicle over a prediction horizon period by applying a vehicle dynamics model to the current plan and the current state (Fig. 1, ¶23-26 and ¶47 - t1-t4 corresponding to the recited sequence of predicted states of the vehicle over a horizon period by applying a succession of trajectories utilizing the most-recently calculated state of the vehicle may be projected, e.g., spatially projected, onto the last-calculated decision trajectory to determine an initialization state for a next decision trajectory and/or onto the last-calculated drive trajectory to determine an initialization state for a next drive trajectory); 
identify a predicted state from the sequence of predicted states that corresponds to a publishing time of an updated plan for the autonomous vehicle (¶23-26 and ¶47 - the most-recently calculated state of the vehicle may be projected, e.g., spatially projected, onto the last-calculated decision trajectory to determine an initialization state for a next decision trajectory and/or onto the last-calculated drive trajectory to determine an initialization state for a next drive trajectory where successive states corresponding to the recited updated plan in a predicted state); 
generate the updated plan, wherein the updated plan begins with the identified predicted state (¶23-26 and ¶47 - the most-recently calculated state of the vehicle may be projected, e.g., spatially projected, onto the last-calculated decision trajectory to determine an initialization state for a next decision trajectory and/or onto the last-calculated drive trajectory to determine an initialization state for a next drive trajectory where successive states corresponding to the recited updated plan); and 
cause the autonomous vehicle to execute the updated plan (Fig. 4 – element 410).
While Akella does disclose predicting lateral and longitudinal states of the vehicle, it does not explicitly disclose identifying separate models of the lateral and longitudinal states.
However, Reed discloses autonomous vehicle control system including generating a sequence of predicted lateral states of the autonomous vehicle over a prediction horizon period by passing steering information obtained from the current plan and the current state through a first vehicle dynamics model; generating a sequence of predicted longitudinal states of the autonomous vehicle over the predicted horizon by passing acceleration information obtained from the current plan and current state through a second vehicle dynamics model (¶48 - a lateral path command for controlling the steering or lateral position of the vehicle corresponding to the recited sequence of predicted lateral states of the autonomous vehicle and a longitudinal path command for controlling the longitudinal position corresponding to the recited sequence of predicted longitudinal states in different planned models).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the independent dynamics models of Reed with the autonomous vehicle trajectory planning system of Akella in order to improve ride quality by independently addressing road surface variations (Reed - ¶48).

Regarding claims 2 and 14, Akella further discloses the current state comprises one or more of the following (¶20 – initialization state corresponding to the recited current state): 
a positional state of the autonomous vehicle (¶20 - a current pose of the vehicle corresponding to the recited positional state); 
an orientation of the autonomous vehicle (¶20 - a current pose of the vehicle corresponding to the recited orientation);
one or more velocity vectors of the autonomous vehicle (¶20 -  a current velocity of the vehicle, a current acceleration of the vehicle,); or 
one or more actuator states of the autonomous vehicle (¶20 - other information determined by one or more sensor systems associated with the vehicle 102).

Regarding claims 3 and 15, Akella further discloses the prediction horizon period is longer than the path planning cycle (Fig. 1 and ¶23 – predictions are based on previous plans as well as path planning trajectories denoted as tn while perdition period covers multiple of those cycles).

Regarding claims 4 and 16, Akella further discloses at least one of the first and second vehicle dynamics models is configured to predict a future behavior of the autonomous vehicle in response to at least one control action (¶31 – drive planning system calculates a new drive trajectory corresponding to the recited predict a future behavior iteratively to conform to the movement of the vehicle corresponding to the recited response to the at least one control action).

Regarding claims 5 and 17, Akella further discloses solving a numerical optimization problem to find the at least one control action that should be used to predict the future behavior of the autonomous vehicle (¶57 – drive planning system utilizes model(s) and/or algorithm(s), constraint(s), and/or cost(s) to optimize the trajectory)

Regarding claims 6 and 18, Akella further discloses numerical optimization problem comprises a quadratic function of vehicle dynamic states and control inputs to the first or second vehicle dynamics model (¶57 -  the drive planning system 334 can utilize model(s) and/or algorithm(s) including, but not limited to, differential dynamic programming, interior point optimization, sequential quadratic programming, etc. to refine the trajectory)

Regarding claims 7 and 19, Akella further discloses steering information comprise one or more steering wheel angles of the autonomous vehicle (¶29 - the trajectory may include information about an acceleration, position, steering, or the like where steering controls corresponding to the recited lateral controls and acceleration corresponding to the recited longitudinal controls).

Regarding claims 8 and 20, Akella further discloses acceleration information comprises one or more torque values (¶29 - the trajectory may include information about an acceleration, position, steering, or the like where steering controls corresponding to the recited lateral controls and acceleration corresponding to the recited longitudinal controls where acceleration and torque input values in determining vehicle speed is performing the same thing).

Regarding claims 9 and 21, Akella further discloses causing the autonomous vehicle to execute the updated plan comprises sending one or more instructions to one or more lateral controllers of the autonomous vehicle that cause the one or more lateral controller to steer the autonomous vehicle to achieve an updated trajectory (Fig. 4, ¶29 and ¶85 - the trajectory may include information about an acceleration, position, steering, or the like where steering controls corresponding to the recited lateral controls and acceleration corresponding to the recited longitudinal controls successive trajectory plans corresponding to the recited updated trajectory defined by an updated plan where element 410 controls the vehicle according to the updated plan where controls include steering corresponding to the recited lateral control functions).

Regarding claims 10 and 22, Akella further discloses generating a sequence of predicted lateral or longitudinal states of the autonomous vehicle over a prediction horizon period comprises (Fig. 1, ¶23-26 and ¶47 - t1-t4 corresponding to the recited sequence of predicted states of the vehicle over a horizon period by applying a succession of trajectories utilizing the most-recently calculated state of the vehicle may be projected, e.g., spatially projected, onto the last-calculated decision trajectory to determine an initialization state for a next decision trajectory and/or onto the last-calculated drive trajectory to determine an initialization state for a next drive trajectory): 
determining one or more control input values based on the current plan and the current state of the autonomous vehicle (¶23-25 and Fig. 1 – based on the drive trajectories, sending to the drive planning system to determine different functions and/or control the vehicle); and 
providing one or more of the one or more control input values to the first or second vehicle dynamics model to generate the sequence of predicted lateral or longitudinal states based on the provided control input values, wherein each predicted lateral or longitudinal state in the sequence is a reflection of a lateral or longitudinal state of the autonomous vehicle being driven by one or more of the control input values (¶23-26 and ¶47 - the most-recently calculated state of the vehicle may be projected, e.g., spatially projected, onto the last-calculated decision trajectory to determine an initialization state for a next decision trajectory and/or onto the last-calculated drive trajectory to determine an initialization state for a next drive trajectory where successive states corresponding to the recited updated plan).
While Akella does disclose predicting lateral and longitudinal states of the vehicle, it does not explicitly disclose identifying separate models of the lateral and longitudinal states.
However, Reed further discloses  a lateral path command for controlling the steering or lateral position of the vehicle corresponding to the recited sequence of predicted lateral states of the autonomous vehicle and a longitudinal path command for controlling the longitudinal position corresponding to the recited sequence of predicted longitudinal states in different planned models (¶48).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the independent dynamics models of Reed with the autonomous vehicle trajectory planning system of Akella in order to improve ride quality by independently addressing road surface variations (Reed - ¶48).

Regarding claims 11 and 23, Akella further discloses causing the autonomous vehicle to execute the updated plan comprises sending one or more instructions to one or more longitudinal controllers of the autonomous vehicle that cause the one or more longitudinal controllers to adjust a speed of the autonomous vehicle (Fig. 4, ¶29 and ¶85 - the trajectory may include information about an acceleration, position, steering, or the like where steering controls corresponding to the recited lateral controls and acceleration corresponding to the recited longitudinal controls successive trajectory plans corresponding to the recited updated trajectory defined by an updated plan where element 410 controls the vehicle according to the updated plan where controls include acceleration corresponding to the recited longitudinal control functions to achieve a speed plan of the updated plan).

Regarding claims 12 and 24, Akella further discloses replacing the current plan with the updated plan (Figs. 1 and 4 – second trajectory replaces first trajectory in updated plan corresponding to the recited replacing current plan with updated plan as time progresses).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Arbitmann et al. (US 2009/0076702) discloses a system of predicting a movement trajectory with longitudinal and lateral dynamics of the vehicle 101 are considered separately from one another with regard to the maneuver identification (¶138).

Zhao et al. (US 2021/0271252) discloses a system for determining an expected trajectory including where the movement may be decomposed into longitudinal and lateral direction and the x and y components may be predicted separately, using velocity and acceleration (¶58).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.R./             Examiner, Art Unit 3665

/BEHRANG BADII/             Primary Examiner, Art Unit 3665